Bartol, J.,
delivered the opinion of this comí.
None of the authorities cited by the appellees are sufficient to establish the jurisdiction of a court of equity, over the case presented by the bill of complaint. The title of the complainants’ testator, George C. Pfeltz, is alleged to have been a legal estate in fee, which, by his will, was devised to his widow, the complainant Sarah, during her widowhood, or until their youngest child shall attain the age of twenty-one years, for the support of herself and their children, the other complainants, with remainder to the children in fee, subject to the dower of the widow. The acts of the appellant, Julius P. Pfeltz, complained of in the bill, are au unlawful and violent entry upon the land, taking the products thereof, and depriving the complainants of .their means of support and maintenance; and the relief prayed is, that “said Julius P. Pfeltz may, by decree of this court, be compelled to surrender and yield up said land to the complainants, and account with them for the renta and profits, and pay over the same to the complainants; that the title of the complainants maybe declared and quieted; and that,pendente lite, a receiver may be appointed of the rents and profits, and that Julius P. Pfeltz may be enjoined and compelled to surrender up the premises to the receiver, when appointed.
The facts charged in the bill do not show that the appellant was committing irreparable damage to the property, to prevent which an injunction was necessary. Hamilton vs. Ely, 4 Gill, 34. The Chesapeake Ohio Canal Co., vs. Young, 3 Md. Rep., 480. Davis vs. Reed, 14 Md. Rep., 152.
The object of the proceeding is to obtain possession of the land, and the case presented is proper for redress at law, where the remedy is ample and complete, either by action of trespass, ejectment, or by a summary proceeding under the statutes for a forcible entry. In such case a court of equity cannot rightfully interfere. Story’s Eq. Pl., secs. 473, 476, 490. Drury vs. Conner, 1 H. & G., 221. 2 Md. Rep., 320, (and note 325,) 4 Md. Rep., 26.
*382(Decided July 29th, 1859.)
The case is not within the principle decided in Drury vs. Conner, 1 Mar. & Gill, 220, and Chaney vs. Smallwood, 1 Gill, 367, or Barnes & Fergusson, vs. Compton's Adm’rs, 8 Gill, 397. Here the legal estate, as it appears from the bill, (and on this appeal our attention must be confined to what is therein stated,) is vested in the complainant Sarah, who is sui juris, and may assert, on behalf of herself, and her children the cestuis que trust, the legal remedies against the appellant.
The order of the Circuit court granting injunction and appointing a receiver will be reversed.
Order reversed without costs, and cause remanded,